On order of the Chief Justice, the motion of conservator and successor trustee Mary Lyneis to file a brief amicus curiae is GRANTED. The amicus brief submitted on December 17, 2018, is accepted for filing. On further order of the Chief Justice, the motion of appellants to file a response to the amicus brief and the motion of appellee to file a response to the amicus brief and to appellants' response are GRANTED. The responses filed by appellants *611and appellee on January 29, 2019, and February 1, 2019, respectively, are accepted for filing.